Taylor, J. (dissenting).
The jury had warrant to find that the defendant chose to fulfill its obligation to use reasonable care to prevent automobile drivers from driving into the open manhole at night —in all kinds of weather reasonably to be anticipated — by placing a loosely attached “ flare ” light or “ bomb ” (so called) upon a tripod standing over the manhole; that plaintiff and the driver of the automobile approaching the manhole at night during a heavy rainstorm and in the exercise of reasonable alertness and at a reasonable speed did not see the fight and contact between the automobile and the tripod caused the “ bomb ” to become detached from the tripod, roll along the hood of the car, break through the windshield and roll against plaintiff’s person to her serious injury; and that the dangerous condition of the street had been created by defendant. On this state of facts the finding of the jury that this or a similar mishap was reasonably foreseeable (Parnell v. Holland Furnace Co., 260 N. Y. 604; O’ Neill v. City of Port Jervis, 253 id. 423; Kalinowski v. Truck Equipment Co., Inc., 237 App. Div. 472; Burrows v. Livingston- Niagara Power Co., 244 N. Y. 548) and that the city had not suitably safeguarded this plaintiff, should not receive the disapproval of this court. (McGettigan v. N. Y. C. R. R. Co., 268 N. Y. 66; Corcoran v. City of New York, 188 id. 131; Wilson v. City of Troy, 135 id. 96. See, also, Snowden v. Town of Somerset, 171 N. Y. 99; Donnelly v. City of Rochester, 166 id. 315; Walsh v. Central N. Y. Telephone & Telegraph Co., 75 App. Div. 1; revd., but solely on error in charge, 176 N. Y. 163.)
Judgment and order reversed on the law, with costs, and com- ■ plaint dismissed, with costs.